PER CUR.

The Court is of opinion, that if the provision in the said decree, in the case of abandonment, had been proper, it ought to have gone further, and allowed the appellant the eighteen pounds paid by him, and satisfaction for stable improvements also; but, that the said High Court of Chancery was precluded, by the former decree of this Court, from changing the terms of abandonment. * Therefore, so much of the decree as makes such change, is to be reversed, with costs, and the residue affirmed.

[* See Campbell v. Price et al. 3 Munf. 227.]